United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1086
Issued: February 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 9, 2014 appellant, through her attorney, filed a timely appeal from a
December 23, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a bilateral arm injury
causally related to factors of her federal employment.
On appeal, counsel contends that appellant has submitted sufficient factual evidence to
establish working conditions that could cause her claimed conditions. He further contends that
an April 8, 2013 medical report of Dr. Scott M. Fried, a treating orthopedist specializing in hand
surgery, clearly describes appellant’s work duties and opines that the duties caused her diagnosed

1

5 U.S.C. § 8101 et seq.

right upper extremity and cervical conditions. Alternatively, counsel contends that the factual
and medical evidence of record is sufficient to require further development.
FACTUAL HISTORY
On March 1, 2012 appellant, then a 34-year-old telephone operator,2 filed an
occupational disease claim alleging that she first became aware of pain in both hands and arms
and in her shoulder, and realized that her conditions were caused or aggravated by her federal
employment during a 16-hour work shift on December 27, 2011. She stated that she felt
numbness, pins, and needles in her hand and arm while typing and using a switchboard.
A description of the telephone operator position required appellant to work an eight-hour
rotating shift providing coverage 7 days a week, 24 hours a day. The major duties of the position
required, among other things, operation of telecommunications equipment 60 percent of the time
which included operation of computer-based telephone consoles to access the medical center’s
telephone system and emergency speed dial lines, receipt of inbound telephone calls as they
arrived in the hospital switchboard which involved querying the caller to determine the need and
routed calls as appropriate, and facilitation of a connection of overseas calls and outside calls for
employing establishment staff during irregular tours for official government use only. The
physical demands of the position involved work that was mostly sedentary and using a computer,
however, some walking, reaching, and bending were required. The employing establishment’s
job offer for the telephone operator position, signed by appellant on April 30, 2009, stated that
she was required to work 8 hours a day, 40 hours a week, rotating through all shifts including
weekends per a supervisor’s assignment.
In progress notes dated December 30, 2011, January 26 and March 16, 2012
Dr. Melissa A. Rosato, a Board-certified family practitioner, listed findings on examination and
assessed tendinopathy of the upper extremity, carpal tunnel syndrome, impingement syndrome of
the right shoulder, and pain in the shoulder, hand, and right elbow. She stated that, while
appellant’s right shoulder impingement syndrome should not stop her from returning to work,
she granted appellant’s request to remain off work for two more weeks to heal.
In a progress note dated January 4, 2012, Dr. Malini M. Khanna, a Board-certified
physiatrist, obtained a history of appellant’s medical treatment, social and family background.
She noted that as a telephone operator at the employing establishment, appellant worked at the
switchboard and performed a lot of typing. Dr. Khanna listed findings on physical examination
and assessed carpal tunnel syndrome, disturbance of skin sensation, pain in the hand, and other
disorder of muscle, ligament, and fascia.

2

Appellant initially worked as a nursing assistant at the employing establishment. OWCP accepted that she
sustained employment-related back injury on July 30, 2007 under OWCP File No. xxxxxx261. By letter dated
April 21, 2009, the employing establishment offered appellant a telephone operator position. It noted that she had
permanent restrictions resulting from an accepted July 30, 2007 employment injury that prevented her from
performing her former nursing assistant position.

2

In a January 4, 2012 progress note, Dr. Francis J. Lopez, a Board-certified physiatrist,
also diagnosed carpal tunnel syndrome, disturbance of skin sensation, hand pain, and other
disorder of muscle, ligament, and fascia.
In a January 7, 2012 progress note, Katherine Fleming-Cohen, a certified registered nurse
practitioner, assessed appellant as having right wrist carpal tunnel syndrome. She had placed her
off work commencing December 28, 2011.
By letter dated April 10, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It gave her 30 days to submit a factual statement describing
the specific work duties which she attributed as the cause of her claimed right shoulder
condition. Specifically, OWCP requested that appellant explain whether the claimed 16-hour
shift was her regular shift or if there was a change in her shift. It also requested that she submit a
medical report from a treating physician explaining how a right shoulder condition was caused
by typing and listing any complications or diagnoses related to her left shoulder. OWCP asked
the employing establishment to submit factual evidence regarding appellant’s claim and medical
evidence if she was treated at its medical facility.
In a January 19, 2012 report, Dr. Lopez advised that the results of an electromyogram and
a nerve conduction velocity (EMG/NCV) study of the right upper extremity was normal. There
was no electrophysiologic evidence of neuropathy, brachial plexopathy, or cervical
radiculopathy. Specifically, there was no electrophysiologic evidence of cubital tunnel
syndrome or median neuropathy at the right wrist.
In a March 9, 2012 progress note, Dr. Gerard T. Hart, a Board-certified family
practitioner, noted appellant’s persistent right hand and arm pain that was aggravated by her
work. He obtained a history of her medical conditions and treatment, listed findings on
examination, and diagnosed right arm and low back pain and osteoarthritis.
Unsigned x-ray reports contained the printed name of Dr. Jason W. Stephenson, a Boardcertified radiologist, and Dr. Benjamin H. Ge, a radiologist, and addressed appellant’s right
elbow, hand, and shoulder conditions. A March 19, 2012 report found no fracture or effusion of
the right elbow. There was apparent widening of the radiocapitellar joint space that was likely
due to positioning of clinical correlation for which dynamic instability was recommended.
Another March 19, 2012 x-ray found a normal right hand. A March 19, 2012 report found
visualized bones and intact joint spaces of the right shoulder.
In a March 21, 2012 progress note, Ms. Fleming-Cohen assessed appellant as having
right arm pain. She advised that the etiology of her condition was unclear.
In a March 22, 2012 progress note, Dr. Rosato listed findings on physical examination
and reiterated her prior diagnosis of right arm pain.
On April 3, 2012 Dr. David E. Reinhardt, an orthopedic surgeon, reported that appellant
presented with a December 27, 2011 work-related injury. He obtained a history that she was a
typist and had been employed 12 years as a telephone switchboard operator at the employing
establishment. Dr. Reinhardt also obtained a history of appellant’s medical treatment, family and
social background. He reported findings on examination and diagnosed right rotator cuff
3

tendinitis and bursitis, right tennis elbow strain, and right wrist extensor tenosynovitis. In a
May 9, 2012 report, Dr. Reinhardt noted appellant’s chief complaint of pain in her right
shoulder, elbow, and wrist. He listed physical examination findings and stated that he was at a
loss for her ongoing complaints. Dr. Reinhardt noted that appellant had failed every orthopedic
conventional treatment without relief and recommended a second opinion with another
orthopedic surgeon or referral to neurology or rheumatology.
By decision dated June 15, 2012, OWCP denied appellant’s occupational disease claim.
It found that the evidence was insufficient to establish that the claimed event occurred as
described. Appellant failed to explain whether her 16-hour shift was her regular shift and to
describe her work duties claimed to have caused her injury as requested. OWCP also found that
the medical evidence did not contain a firm diagnosis of a condition related to her hands and
arms as claimed.
In a June 11, 2013 letter, appellant, through her attorney, requested reconsideration.
Counsel contended that OWCP did not consider Dr. Reinhardt’s April 3, 2012 report which
diagnosed right rotator cuff tendinitis, right tennis elbow and right wrist extensor tenosynovitis,
and demonstrated his awareness of appellant’s repetitive work at the employing establishment,
which included operating a telephone switchboard for 12 years.
In reports dated June 25 and 27, 2013, Joanne Lynch and Lisa Agatone, occupational
therapists, addressed the treatment of appellant’s right upper extremity and cervical conditions
secondary to her described work activities.3
By decision dated August 29, 2013, OWCP denied modification of the June 15, 2012
decision. It found that appellant did not submit any additional evidence to establish the work
factors she claimed caused her injury.
In letters dated September 3 and October 15, 2013, appellant, through her attorney,
requested reconsideration. In an October 8, 2013 statement, appellant related that she initially
performed her regular duties as a telephone operator five days a week. After working for one
year in the position, her department became short-staffed and employees were mandated to work
16 hours if there were no volunteers to work. Appellant stated that 16-hour shifts did not happen
often, maybe once every six months. She was required to work this shift three to six times a
week. Appellant could not remember if she worked an 8-hour or a 16-hour shift on
December 27, 2011. She just remembered a lot of pain, numbness, and weakness in her right
hand, arm, and shoulder. Appellant stated that her position was nonstop essentially all day 8 to
16 hours a day. There was aggressive and regular computer use on a regular basis. Appellant’s
workstation had a telephone with a keyboard on the right side. During the rush she used a
headset. Appellant’s computer was located in front of her and a mouse and keyboard were not
ergonomically designed. Her telephone was on the right of the keyboard. There was a great deal
of work on the computer using the keyboard and mouse. Appellant’s chair did not provide
proper support because it had a broken right arm. She stated that the described activities were
performed on a daily basis, 8 to 16 hours a day, 5 to 7 days a week. Appellant further stated that
3

The Board notes that neither report from Ms. Lynch nor Ms. Agatone contained a description of appellant’s
work activities.

4

she first noticed pain in her right hand, wrist, and fingers in the spring of 2011. She reported it to
her supervisor and was sent to and treated in the employee health unit. Appellant experienced
continuous pain that was controlled by her pain medication for her back injury. Her symptoms
included swelling in the hand and upper right extremities, pain in the right hand, soreness in the
elbow, and constant pain in the right shoulder. These symptoms worsened with everyday
activities. Appellant concluded that she had no previous injuries to her right hand, arm, or wrist,
noting that she never injured her arm while working as a nursing assistant for 11 years at the
employing establishment.
In an April 8, 2013 report, Dr. Fried obtained a history that appellant worked initially as a
certified nursing assistant for 10 years and later as a telephone operator at the employing
establishment. He also obtained a history of her July 30, 2007 employment-related back injury.
Appellant stated that, following this injury, she was placed in a modified light-duty job as a
telephone operator. She had progressive problems developing from the spring of 2011 and
culminating with the formal reporting or her right upper extremity injury on December 27, 2011.
Dr. Fried diagnosed tendinitis, right lateral epicondylitis, low back injury by history,
rotator cuff tendinitis, subacromial impingement and capsulitis of the right shoulder, radial
neuropathy of the right (radial tunnel), right median neuropathy, brachial plexopathy and right
cervical radiculopathy with long thoracic neuritis, and carpal tunnel median neuropathy
(repetitive strain injury) secondary to the described work activities. He advised that appellant
sustained a classic repetitive strain injury that had progressively worsened. Dr. Fried
recommended formal therapy addressing her injuries and avoiding regular job activities. He
stated that there was no doubt there was a direct cause and effect relationship between
appellant’s work activities and her current clinical complaints and physical manifestations of
these injuries. Dr. Fried described the medical development of nerve injuries and diseases such
as median nerve carpal tunnel and standard treatment for such conditions. He recommended
diagnostic testing to determine appellant’s work capacity and evaluation of her continued
significant nerve symptoms. Dr. Fried listed her physical restrictions. He opined that appellant’s
clearly described work duties as a telephone operator caused her classic repetitive strain injury
with cumulative trauma disorder. Dr. Fried stated that her job was performed in a nonergonomic
situation with regular reaching, abnormal posturing, and fingering, keying, and mousing
activities. Appellant had progressive onset of symptoms with pain, discomfort, numbness, and
tingling about the right upper extremity and clearly was forced to use this in an abnormal manner
when performing her work activities. Dr. Fried stated that there was good documentation that
her clinical complaints to her initial treating physicians were highly consistent with the nature of
her problem and type of work. He stated that the question was not the number of hours she
worked, but the work duties she performed on a regular basis that resulted in her problem.
Dr. Fried related that appellant’s rotator cuff tendinitis with possible partial rotator cuff
involvement, significant subacromial bursitis on the right, capsulitis at the right shoulder, and
lateral epicondylitis and radial tunnel at the right elbow and forearm were secondary to her
mousing and keying activities and the position she was forced to hold her wrist and arm. He
noted that she did not have any support of her elbow and forearm due to the broken chair which
aggravated the problem. Even with regular support there was a classic and clear correlation
between the mousing and keying activities especially in a nonergonomic setup with regular
reaching and moving from one keypad to another and from the mouse to the telephone keypad.
This resulted in fingering issues that caused extensor tenosynovitis at the right wrist and
5

especially in the thumb and index digits. Appellant had an aggravation of tendinitis at the wrist
and there was evidence of median nerve carpal tunnel involvement at the right hand and wrist.
Her dysesthesias classically were in the median nerve distribution in the first through third digits.
These were coupled with the regular reaching and tractioning of the nerves up to the neck and
paracervical area, giving appellant a third level of fixation at the brachial plexus on the right.
Dr. Fried advised that she remained disabled from her certified nursing assistant job secondary to
the December 27, 2011 injury and her ongoing low back injury. He concluded that there was
overwhelming objective evidence of an ongoing injury, noting positive Tinel’s, compression,
Roos, and Hunter tests, and evidence of tendinitis and swelling.
In a December 23, 2013 decision, OWCP denied modification of the August 29, 2013
decision. It found that the evidence did not establish the factors of employment that appellant
believed caused her claimed conditions. OWCP further found that the medical evidence was not
sufficiently rationalized to establish that she sustained an injury causally related to her federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.7 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.9
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
4

5 U.S.C. §§ 8101-8193.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

7

S.P., 59 ECAB 184, 188 (2007).

8

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

9

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

6

however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11
ANALYSIS
Appellant claimed that she sustained a bilateral arm condition due to performing her
work duties. OWCP found that she failed to establish the factual component of her claim. The
Board finds, however, that the evidence establishes that appellant was a telephone operator and
that no evidence disputes that she was engaged in duties related to a telephone operator. The
Board notes that while there is no evidence to substantiate appellant’s contention that she was
required to work 16-hour shifts on a regular basis at a workstation that was not ergonomically
designed and to put forth an aggressive or fast-paced effort, she identified additional work
factors she believed caused or aggravated her claimed employment injury that are substantiated
by the record. In her October 8, 2013 statement, appellant related that she performed a great deal
of computer work using the keyboard and mouse and used a telephone with a headset during her
work shift on a weekly basis. A description of her telephone operator position set forth the
claimed computer and telephone duties. The Board notes that there is no evidence refuting that
the claimed employment factors, use of a computer and telephone, occurred. Consequently, the
Board finds that appellant has established that she used a computer and telephone at work.
The Board further finds, however, that appellant has not submitted sufficient medical
opinion evidence to establish a causal relationship between the accepted work activities and her
diagnosed conditions. Dr. Fried’s April 8, 2013 report found that appellant had tendinitis, right
lateral epicondylitis, low back injury by history, rotator cuff tendinitis, subacromial impingement
and capsulitis of the right shoulder, radial neuropathy of the right (radial tunnel), right median
neuropathy, brachial plexopathy and cervical radiculopathy right with long thoracic neuritis, and
carpal tunnel median neuropathy (repetitive strain injury) due to her work activities. He
provided an inaccurate factual background, noting that she performed a good deal of work using
a mouse and keyboard and that her work was highly aggressive, repetitive and fast paced. The
employing establishment stated that appellant had physical restrictions as a former nursing
assistant since her July 30, 2007 employment injury and performed sedentary work. Medical
conclusions based on an incomplete or inaccurate factual background are of limited probative
10

Betty J. Smith, 54 ECAB 174 (2002).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

7

value.12 Moreover, Dr. Fried did not address appellant’s January 19, 2012 EMG/NCV study of
the upper extremities which was interpreted as normal. He did not explain how the diagnosis of
median neuropathy or carpal tunnel syndrome was supported by the normal diagnostic test
results. The Board has consistently held that a medical opinion not fortified by rationale is of
limited probative value.13 For the stated reasons, the Board finds that Dr. Fried’s report is
insufficient to establish appellant’s claim.
While Dr. Reinhardt, in an April 3, 2012 report, noted that appellant’s work duties as a
telephone switchboard operator involved typing, he stated that he was at a loss for her ongoing
right shoulder, elbow, and wrist pain. He failed to provide a definitive opinion on the cause of
appellant’s right shoulder and arm condition. The Board finds, therefore, that Dr. Reinhardt’s
report is of diminished probative value.
The progress notes from Drs. Rosato, Khanna, Lopez, and Hart and report from
Dr. Reinhardt addressed appellant’s bilateral arm, hand, and shoulder conditions and disability
for work. None of the physicians, however, provided any opinion on the cause of her conditions.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.14 Thus, the Board finds that the progress notes and report
are insufficient to meet appellant’s burden of proof.
The normal January 19, 2012 EMG/NCV study of the right upper extremity from
Dr. Lopez is insufficient to establish appellant’s claim. The test does not establish that appellant
had a medical condition causally related to the established work factors.
The January 7 and March 21, 2012 progress notes from Ms. Fleming-Cohen, a certified
registered nurse practitioner, and the June 25 and 27, 2013 reports from Ms. Lynch and
Ms. Agatone, occupational therapists, have no probative value in establishing appellant’s claim.
The Board has held that a nurse practitioner and an occupational therapist are not physicians as
defined under FECA.15
The unsigned x-ray reports which contained the printed names of Drs. Stephenson and Ge
are insufficient to establish appellant’s claim. A report that is unsigned or bears an illegible
signature lacks proper identification and cannot be considered probative medical evidence.16
Appellant’s belief that factors of employment caused or aggravated her condition is
insufficient, by itself, to establish causal relationship.17 The issue of causal relationship is a
12

See M.W., 57 ECAB 710 (2006).

13

M.H., Docket No. 12-733 (issued September 5, 2012).

14

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
16

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

17

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

8

medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s bilateral
arm condition was caused or aggravated by the established employment factors. Appellant did
not meet her burden of proof.
On appeal, counsel contended that appellant had submitted sufficient factual evidence to
establish working conditions that could cause her claimed conditions. He further contended that
Dr. Fried’s April 8, 2013 report clearly described appellant’s work duties and found that the
duties caused her diagnosed right upper extremity and cervical conditions. Alternatively,
counsel contended that the factual and medical evidence of record is sufficient to require further
development. As discussed, Dr. Fried’s report was based on an inaccurate factual background
and did not provide a rationalized medical opinion supported by objective evidence as to how
appellant’s right arm condition was caused or aggravated by the established work duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a bilateral arm
injury causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.18
Issued: February 26, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Michael E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

9

